DETAILED ACTION

Applicant’s response filed on 07/25/2022 has been fully considered. Claims 1-4 are pending. Claims 1 and 4 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-277671 A, machine translation in English used for citation) in view of Fukuo et al. (US 2004/0173121 A1).
Regarding claims 1-2, Ito teaches an aqueous ink [0006] for use in a writing instrument [0026], wherein the aqueous ink comprises water, a coloring pigment, and a polyethylene glycol [0006], wherein the polyethylene glycol has an average molecular weight of 200 to 1000 [0014], wherein the content of the polyethylene glycol is 0.1 to 20.0% by weight based on the total amount of the link composition [0015], which reads on an ink composition for a writing instrument comprising a colorant and water, wherein the ink composition further comprises a thickener including polyethylene glycol having a molecular weight between 200 and 1000, wherein the amount of polyethylene glycol is 0.01% by weight or more and 20.0% by weight or less.
Ito does not teach that the ink composition further comprises an acrylic resin having an amine, wherein the amount of acrylic resin is 1% by weight or more and 5% by weight or less. However, Fukuo teaches a thickening agent that is polyacrylic acid organic amine salt [0012, 0025] that is present in an ink [0012] that is a water-based pigment-containing ink composition for central core type marking pens [0010], wherein the thickening agent is contained in 0.01 to 20% by weight with respect to the total amount of the ink composition [0025]. Ito and Fukuo are analogous art because both references are in the same field of endeavor of an ink composition for a writing instrument comprising a colorant and water. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fukuo’s thickening agent that is polyacrylic acid organic amine salt to modify Ito’s aqueous ink, and to optimize the amount of Fukuo’s thickening agent in Ito’s aqueous ink to be from 1 to 5% by weight based on the total amount of Ito’s ink composition, which would read on wherein the ink composition further comprises an acrylic resin having an amine as claimed in claim 1, wherein the amount of acrylic resin is 1% by weight or more and 5% by weight or less as claimed in claim 2. One of ordinary skill in the art would have been motivated to do so because Fukuo teaches that the thickening agent that is polyacrylic acid organic amine salt is beneficial for being a thickening agent which is capable of adjusting the ink viscosity [0012, 0025] and capable of making a separation speed slow [0025], for being water soluble resin [0024], for being a thixotropic agent [0012], and for being useful in an ink [0012] that is a water-based pigment-containing ink composition for central core type marking pens [0010], and because such a thickening agent would have been desirable in Ito’s aqueous ink because Ito teaches that a thickening resin can be used [0016], that as the thickening resin, it is preferably to use a resin capable of adjusting viscosity of ink and preventing dispersion and sedimentation of pigment particles [0016], and that as an example of the thickening resin, a water-soluble resin such as a water-soluble acrylic resin can be used [0017]. Also, one of ordinary skill in the art would have been motivated to do so because Ito teaches that in the invention, a thickening resin can be used [0016], that it is preferably that the thickening resin be contained in an amount of 0.01 to 40% by weight based on the total amount of the ink composition [0019], that when the amount of the thickening resin is less than 0.01% by weight of the total amount of ink, the effect of preventing sedimentation of the pigment particles is insufficient [0019], that when the amount of the thickening resin exceeds 40% by weight of the total amount of the ink, the viscosity becomes too high as an ink, and the fluidity decreases [0019], and that the aqueous ink is for use in a writing instrument [0026], and because Fukuo teaches that the thickening agent that is polyacrylic acid organic amine salt [0012, 0025] is contained in 0.01 to 20% by weight with respect to the total amount of an ink composition [0025], that when the thickening agent is contained in less than 0.01% by weight with respect to the total amount of the ink composition, a viscosity lowers and a pigment is liable to settle and slow settlement is hard to be obtained after passage of time [0025], and that when the thickening agent is contained more than 20% by weight with respect to the total amount of the ink composition, the viscosity of the ink composition becomes high and writing becomes difficult and writing performance lowers [0025], which means that the amount of Fukuo’s thickening agent in Ito’s aqueous ink in % by weight based on the total amount of Ito’s ink composition would have affected an ability Fukuo’s thickening agent to prevent sedimentation of Ito’s pigment particles, and viscosity and fluidity of Ito’s ink, which means that optimizing the amount of Fukuo’s thickening agent in Ito’s aqueous ink would have been beneficial for minimizing sedimentation of Ito’s pigment particles in Ito’s aqueous ink and for optimizing the viscosity and fluidity of Ito’s aqueous ink for use in a writing instrument.
Ito does not teach with sufficient specificity wherein the amount of polyethylene glycol or polypropylene glycol is 10% by weight or more and 40% by weight or less. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the content of Ito’s polyethylene glycol that has an average molecular weight of 200 to 1000 to be from 10.0 to 20.0% by weight based on the total amount of Ito’s link composition, which would read on wherein the amount of polyethylene glycol or polypropylene glycol is 10% by weight or more and 20% by weight or less as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing lubricative improvement, ability to write down smoothly, and suitability for writing for Ito’s aqueous ink, and for minimizing occurrence of line kite and viscosity of Ito’s aqueous ink because Ito teaches that the polyethylene glycol has an average molecular weight of 200 to 1000 [0014], that the content of the polyethylene glycol is 0.1 to 20.0% by weight based on the total amount of the link composition [0015], that when the polyethylene glycol is less than 0.1% by weight to the ink composition whole quantity, it is hard to accept lubricative improvement, cannot write down smoothly, and a line kite occurs [0015], and that if the amount is more than 20.0% by weight, the viscosity becomes too high, and thus the suitability for writing deteriorates [0015].
Ito in view of Fukuo renders obvious “to provide a thickening effect” as claimed in claim 1 because Ito in view of Fukuo renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the ink composition for a writing instrument as claimed in claims 1-2. Also, the specification of the instant application recites that when an acrylic resin content is less than 1% by weight, blobbing and skipping may occur (p. 3, l. 12-13), and that when an acrylic resin content exceeds 5% by weight, feeling of writing may worsen and skipping may occur (p. 3, l. 13-15), which is the claimed amount of the acrylic resin in claim 2, which is rendered obvious by Ito in view of Fukuo. Therefore, Ito in view of Fukuo renders obvious “to provide a thickening effect” as claimed in claim 1.
Regarding claim 3, Ito teaches that the aqueous ink further comprises a compound represented by the following general formula [0006] 
    PNG
    media_image1.png
    114
    280
    media_image1.png
    Greyscale
, wherein X is an alkaline metal [0007], wherein the compound is [0010] an alkali metal salt of a mono ester of an polyoxyethylene alkyl ether, an alkali metallic salt of a mono ester of a polyoxyethylene alkyl phenyl ether, an alkali metallic salt of a phosphoric diester of a polyoxyethylene alkyl ether, or an alkali metallic salt of a phosphoric diester of a polyoxyethylene alkyl phenyl ether [0011], which means that alkali is present in Ito’s aqueous ink.
Ito does not teach that the acrylic resin having the amine is thickened with an alkali. However, Fukuo teaches a thickening agent that is polyacrylic acid organic amine salt and a thickening agent that is an alkali metal salt of polyacrylic acid [0012, 0025], wherein the thickening agents are used in a combination [0025], wherein the thickening agent is present in an ink [0012] that is a water-based pigment-containing ink composition for central core type marking pens [0010], wherein the thickening agent is contained in 0.01 to 20% by weight with respect to the total amount of the ink composition [0025]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fukuo’s thickening agent that is polyacrylic acid organic amine salt and Fukuo’s thickening agent that is an alkali metal salt of polyacrylic acid to modify Ito’s aqueous ink, and to optimize the amount of Fukuo’s thickening agent in Ito’s aqueous ink to be from 1 to 5% by weight based on the total amount of Ito’s ink composition, which would read on wherein the acrylic resin having the amine is thickened with an alkali as claimed because alkali would be present in Ito’s aqueous ink from Ito’s alkali metal salt that is cited in the previous paragraph and from Fukuo’s alkali metal salt of polyacrylic acid. One of ordinary skill in the art would have been motivated to do so because Fukuo teaches that the thickening agent that is polyacrylic acid organic amine salt and the thickening agent that is an alkali metal salt of polyacrylic acid are beneficial for being a thickening agent which is capable of adjusting the ink viscosity [0012, 0025] and capable of making a separation speed slow [0025], for being water soluble resin [0024], for being a thixotropic agent [0012], and for being useful in an ink [0012] that is a water-based pigment-containing ink composition for central core type marking pens [0010], wherein the thickening agents are used in a combination [0025], and because such thickening agents would have been desirable in Ito’s aqueous ink because Ito teaches that a thickening resin can be used [0016], that as the thickening resin, it is preferably to use a resin capable of adjusting viscosity of ink and preventing dispersion and sedimentation of pigment particles [0016], and that as an example of the thickening resin, a water-soluble resin such as a water-soluble acrylic resin can be used [0017]. Also, one of ordinary skill in the art would have been motivated to do so because Ito teaches that in the invention, a thickening resin can be used [0016], that it is preferably that the thickening resin be contained in an amount of 0.01 to 40% by weight based on the total amount of the ink composition [0019], that when the amount of the thickening resin is less than 0.01% by weight of the total amount of ink, the effect of preventing sedimentation of the pigment particles is insufficient [0019], that when the amount of the thickening resin exceeds 40% by weight of the total amount of the ink, the viscosity becomes too high as an ink, and the fluidity decreases [0019], and that the aqueous ink is for use in a writing instrument [0026], and because Fukuo teaches that the thickening agent that is polyacrylic acid organic amine salt [0012, 0025] is contained in 0.01 to 20% by weight with respect to the total amount of an ink composition [0025], that when the thickening agent is contained in less than 0.01% by weight with respect to the total amount of the ink composition, a viscosity lowers and a pigment is liable to settle and slow settlement is hard to be obtained after passage of time [0025], and that when the thickening agent is contained more than 20% by weight with respect to the total amount of the ink composition, the viscosity of the ink composition becomes high and writing becomes difficult and writing performance lowers [0025], which means that the amount of Fukuo’s thickening agent in Ito’s aqueous ink in % by weight based on the total amount of Ito’s ink composition would have affected an ability Fukuo’s thickening agent to prevent sedimentation of Ito’s pigment particles, and viscosity and fluidity of Ito’s ink, which means that optimizing the amount of Fukuo’s thickening agent in Ito’s aqueous ink would have been beneficial for minimizing sedimentation of Ito’s pigment particles in Ito’s aqueous ink and for optimizing the viscosity and fluidity of Ito’s aqueous ink for use in a writing instrument.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-277671 A, machine translation in English used for citation) in view of Fukuo et al. (US 2004/0173121 A1).
Regarding claim 4, Ito teaches a writing instrument comprising an aqueous ink composition [0026], wherein the aqueous ink comprises water, a coloring pigment, and a polyethylene glycol [0006], wherein the polyethylene glycol has an average molecular weight of 200 to 1000 [0014], wherein the content of the polyethylene glycol is 0.1 to 20.0% by weight based on the total amount of the link composition [0015], which reads on a writing instrument comprising an ink composition for a writing instrument comprising a colorant and water, wherein the ink composition further comprises a thickener including polyethylene glycol having a molecular weight between 200 and 1000 as claimed.
Ito does not teach that the ink composition further comprises an acrylic resin having an amine. However, Fukuo teaches a thickening agent that is polyacrylic acid organic amine salt [0012, 0025] that is present in an ink [0012] that is a water-based pigment-containing ink composition for central core type marking pens [0010], wherein the thickening agent is contained in 0.01 to 20% by weight with respect to the total amount of the ink composition [0025]. Ito and Fukuo are analogous art because both references are in the same field of endeavor of an ink composition for a writing instrument comprising a colorant and water. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fukuo’s thickening agent that is polyacrylic acid organic amine salt to modify Ito’s aqueous ink, and to optimize the amount of Fukuo’s thickening agent in Ito’s aqueous ink to be from 1 to 5% by weight based on the total amount of Ito’s ink composition, which would read on wherein the ink composition further comprises an acrylic resin having an amine as claimed. One of ordinary skill in the art would have been motivated to do so because Fukuo teaches that the thickening agent that is polyacrylic acid organic amine salt is beneficial for being a thickening agent which is capable of adjusting the ink viscosity [0012, 0025] and capable of making a separation speed slow [0025], for being water soluble resin [0024], for being a thixotropic agent [0012], and for being useful in an ink [0012] that is a water-based pigment-containing ink composition for central core type marking pens [0010], and because such a thickening agent would have been desirable in Ito’s aqueous ink in Ito’s writing instrument because Ito teaches that a thickening resin can be used [0016], that as the thickening resin, it is preferably to use a resin capable of adjusting viscosity of ink and preventing dispersion and sedimentation of pigment particles [0016], that as an example of the thickening resin, a water-soluble resin such as a water-soluble acrylic resin can be used [0017], and that the aqueous ink composition is present in a writing instrument [0026]. Also, one of ordinary skill in the art would have been motivated to do so because Ito teaches that in the invention, a thickening resin can be used [0016], that it is preferably that the thickening resin be contained in an amount of 0.01 to 40% by weight based on the total amount of the ink composition [0019], that when the amount of the thickening resin is less than 0.01% by weight of the total amount of ink, the effect of preventing sedimentation of the pigment particles is insufficient [0019], that when the amount of the thickening resin exceeds 40% by weight of the total amount of the ink, the viscosity becomes too high as an ink, and the fluidity decreases [0019], and that the aqueous ink is for use in a writing instrument [0026], and because Fukuo teaches that the thickening agent that is polyacrylic acid organic amine salt [0012, 0025] is contained in 0.01 to 20% by weight with respect to the total amount of an ink composition [0025], that when the thickening agent is contained in less than 0.01% by weight with respect to the total amount of the ink composition, a viscosity lowers and a pigment is liable to settle and slow settlement is hard to be obtained after passage of time [0025], and that when the thickening agent is contained more than 20% by weight with respect to the total amount of the ink composition, the viscosity of the ink composition becomes high and writing becomes difficult and writing performance lowers [0025], which means that the amount of Fukuo’s thickening agent in Ito’s aqueous ink in % by weight based on the total amount of Ito’s ink composition would have affected an ability Fukuo’s thickening agent to prevent sedimentation of Ito’s pigment particles, and viscosity and fluidity of Ito’s ink, which means that optimizing the amount of Fukuo’s thickening agent in Ito’s aqueous ink would have been beneficial for minimizing sedimentation of Ito’s pigment particles in Ito’s aqueous ink and for optimizing the viscosity and fluidity of Ito’s aqueous ink for use in a writing instrument.
Ito does not teach “to provide a thickening effect” as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the content of Ito’s polyethylene glycol that has an average molecular weight of 200 to 1000 to be from 10.0 to 20.0% by weight based on the total amount of Ito’s link composition. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing lubricative improvement, ability to write down smoothly, and suitability for writing for Ito’s aqueous ink, and for minimizing occurrence of line kite and viscosity of Ito’s aqueous ink because Ito teaches that the polyethylene glycol has an average molecular weight of 200 to 1000 [0014], that the content of the polyethylene glycol is 0.1 to 20.0% by weight based on the total amount of the link composition [0015], that when the polyethylene glycol is less than 0.1% by weight to the ink composition whole quantity, it is hard to accept lubricative improvement, cannot write down smoothly, and a line kite occurs [0015], and that if the amount is more than 20.0% by weight, the viscosity becomes too high, and thus the suitability for writing deteriorates [0015].
Ito in view of Fukuo renders obvious “to provide a thickening effect” as claimed because Ito in view of Fukuo renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the writing instrument and the ink composition. Furthermore, the specification of the instant application recites that polyethylene glycol or polypropylene glycol may be used in the amount of between 10% and 40% by weight (p. 3, l. 3-4). As explained above, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the content of Ito’s polyethylene glycol that has an average molecular weight of 200 to 1000 to be from 10.0 to 20.0% by weight based on the total amount of Ito’s link composition. Also, the specification of the instant application recites that when an acrylic resin content is less than 1% by weight, blobbing and skipping may occur (p. 3, l. 12-13), and that when an acrylic resin content exceeds 5% by weight, feeling of writing may worsen and skipping may occur (p. 3, l. 13-15). As explained above, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fukuo’s thickening agent that is polyacrylic acid organic amine salt to modify Ito’s aqueous ink, and to optimize the amount of Fukuo’s thickening agent in Ito’s aqueous ink to be from 1 to 5% by weight based on the total amount of Ito’s ink composition. Therefore, Ito in view of Fukuo renders obvious the amounts of the polyethylene glycol having a molecular weight between 200 and 1000 and the acrylic resin having an amine that are recited in the specification of the instant application. Therefore, Ito in view of Fukuo renders obvious “to provide a thickening effect” as claimed.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that the proposed combination of Wang and Francesco fails to teach or suggest at least the claim features emphasized above (p. 3), the rejections set forth in this Office action are not based on a combination of Wang and Francesco. The applicant did not specify the claim features that they are referencing.
In response to the applicant’s argument that Ito and Fukuo fail to teach or suggest the brand new technical phenomenon/thickening effect providing the good feeling of writing and the compositions provided by amended independent claims 1 and 4 (p. 3), Ito in view of Fukuo renders obvious “to provide a thickening effect” as claimed in claims 1 and 4 because Ito in view of Fukuo renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the ink composition for a writing instrument as claimed in claims 1-2 and 4 as explained in the rejection of the claims set forth in this Office action. Also, the specification of the instant application recites that when an acrylic resin content is less than 1% by weight, blobbing and skipping may occur (p. 3, l. 12-13), and that when an acrylic resin content exceeds 5% by weight, feeling of writing may worsen and skipping may occur (p. 3, l. 13-15), which is the claimed amount of the acrylic resin in claim 2, which is rendered obvious by Ito in view of Fukuo. Therefore, Ito in view of Fukuo renders obvious “to provide a thickening effect” as claimed in claims 1 and 4.
In response to the applicant’s argument that it would not have been obvious for one of ordinary skill in the art as of the priority date to simply assemble Ito’s disclosure with the Bleeding “X” of Fukuo because Ito teaches away from the modification of Fukuo and would not result in the brand new unexpected thickening effect with Feeling of writing “θ” with improved Blobbing, skipping, and bleeding “θ”-“O” of amended claims 1 and 4 based on the results in Table 1 of the specification of the instant application (p. 4), the applicant’s allegations of unexpected results are not persuasive because the applicant’s showing of data is not commensurate in scope with the claimed invention. This is because claims 1-4 do not limit the species of the acrylic resin having an amine, do not exclude the ink composition from further comprising unrecited ingredients, and claims 1 and 4 do not limit the amount of the polyethylene glycol or polypropylene glycol and the amount of the acrylic resin except that a thickening effect is provided, and claim 2 recites a range of amount of the polyethylene glycol or polypropylene glycol and a range of amount of the acrylic resin. Examples 1 through 4 in Table 1 of the specification of the instant application comprise one species of the acrylic resin having an amine, comprise three unrecited ingredients, comprise polyethylene glycol in a range of amounts that does not include the end points of the claimed range of amount, and comprise the acrylic resin having an amine in a range of amounts that does not include the end points of the claimed range of amount (specification p. 11, Table 1). Therefore, the applicant did not show that the results of Examples 1 through 4 would occur over the entire scope of claims 1-4, the applicant did not show a sufficient number of examples that would have allowed one of ordinary skill in the art to establish a trend in the exemplified data that would allow the person to reasonably extend the probative value thereof over the entire scope of claims 1-4, the applicant did not compare a sufficient number of examples inside the scope of claims 1-4 with a sufficient number of examples outside the scope of claims 1-4, and the applicant did not show the criticality of the claimed amount of polyethylene glycol or polypropylene glycol and the claimed amount of acrylic resin. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)). The applicant’s allegations of unexpected results are not persuasive also because the applicant did not show that the results are in fact unexpected because the result “to provide a thickening effect” would have been expected before the effective filing date of the claimed invention based on the teachings of Ito and Fukuo regarding the amount of Ito’s polyethylene glycol, the amount of Ito’s thickening resin, and the amount of Fukuo’s thickening agent that is polyacrylic acid organic amine salt. Specifically, Ito teaches that the polyethylene glycol has an average molecular weight of 200 to 1000 [0014], that the content of the polyethylene glycol is 0.1 to 20.0% by weight based on the total amount of the link composition [0015], that when the polyethylene glycol is less than 0.1% by weight to the ink composition whole quantity, it is hard to accept lubricative improvement, cannot write down smoothly, and a line kite occurs [0015], and that if the amount is more than 20.0% by weight, the viscosity becomes too high, and thus the suitability for writing deteriorates [0015]. Also, Ito teaches that in the invention, a thickening resin can be used [0016], that it is preferably that the thickening resin be contained in an amount of 0.01 to 40% by weight based on the total amount of the ink composition [0019], that when the amount of the thickening resin is less than 0.01% by weight of the total amount of ink, the effect of preventing sedimentation of the pigment particles is insufficient [0019], that when the amount of the thickening resin exceeds 40% by weight of the total amount of the ink, the viscosity becomes too high as an ink, and the fluidity decreases [0019], and that the aqueous ink is for use in a writing instrument [0026], and Fukuo teaches that the thickening agent that is polyacrylic acid organic amine salt [0012, 0025] is contained in 0.01 to 20% by weight with respect to the total amount of an ink composition [0025], that when the thickening agent is contained in less than 0.01% by weight with respect to the total amount of the ink composition, a viscosity lowers and a pigment is liable to settle and slow settlement is hard to be obtained after passage of time [0025], and that when the thickening agent is contained more than 20% by weight with respect to the total amount of the ink composition, the viscosity of the ink composition becomes high and writing becomes difficult and writing performance lowers [0025]. Ito’s and Fukuo’s teachings suggest optimizing the amount of Ito’s polyethylene glycol to be within the claimed range and optimizing the amount of Fukuo’s thickening agent that is polyacrylic acid organic amine salt to be within the claimed range. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)(I))." The applicant’s allegations of unexpected results are not persuasive also because the applicant did not compare the claimed invention with the closest prior art, which in this case is Ito (JP 2003-277671 A) since it is the primary reference cited in the rejection of claims 1-4 that is set forth in this Office action. None of the Comparative Examples 1 through 6 read on Ito’s invention because each of the Comparative Examples comprise an acrylic resin having an amine (specification p. 11, Table 1), which is not present in Ito’s invention. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).
In response to the applicant’s argument that the original specification, by way of example and not limitation, describes the effects of the amount of thickener and the object of the present disclosure (p. 4), Ito in view of Fukuo renders obvious “to provide a thickening effect” as claimed in claims 1 and 4 because Ito in view of Fukuo renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the ink composition for a writing instrument as claimed in claims 1-2 and the writing instrument as claimed in claim 4, as explained in the rejection of the claims in this Office action. Also, the specification of the instant application recites that when an acrylic resin content is less than 1% by weight, blobbing and skipping may occur (p. 3, l. 12-13), and that when an acrylic resin content exceeds 5% by weight, feeling of writing may worsen and skipping may occur (p. 3, l. 13-15), which is the claimed amount of the acrylic resin in claim 2, which is rendered obvious by Ito in view of Fukuo, as explained in the rejection of claims 1-2 in this Office action. Furthermore, the specification of the instant application recites that polyethylene glycol or polypropylene glycol may be used in the amount of between 10% and 40% by weight (p. 3, l. 3-4). As explained in the rejection of claims 1-2 and 4 in this Office action, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the content of Ito’s polyethylene glycol that has an average molecular weight of 200 to 1000 to be from 10.0 to 20.0% by weight based on the total amount of Ito’s link composition. Also, the specification of the instant application recites that when an acrylic resin content is less than 1% by weight, blobbing and skipping may occur (p. 3, l. 12-13), and that when an acrylic resin content exceeds 5% by weight, feeling of writing may worsen and skipping may occur (p. 3, l. 13-15).  As explained in the rejection of claims 1-2 and 4 in this Office action, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fukuo’s thickening agent that is polyacrylic acid organic amine salt to modify Ito’s aqueous ink, and to optimize the amount of Fukuo’s thickening agent in Ito’s aqueous ink to be from 1 to 5% by weight based on the total amount of Ito’s ink composition. Therefore, Ito in view of Fukuo renders obvious “to provide a thickening effect” as claimed in claims 1 and 4.
In response to the applicant’s argument that the compositions and significant effect of the compositions of amended claim 1 and 4 using the brand new thickening effect would not have been obvious for one of ordinary skill in the art as of the priority date based on Ito in view of Fukuo because by using the brand new thickening effect, the viscosity of the inks can be increased without increasing amounts of thickeners to be added to the inks, and because additional amounts of thickeners can be reduced by using the brand new thickening effect with improved Feeling of writing, without blobbing, skipping, and bleeding (p. 5), Ito in view of Fukuo renders obvious “to provide a thickening effect” as claimed in claims 1 and 4 because Ito in view of Fukuo renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the ink composition for a writing instrument as claimed in claims 1-2 and the writing instrument as claimed in claim 4, as explained in the rejection of the claims in this Office action. Also, the specification of the instant application recites that when an acrylic resin content is less than 1% by weight, blobbing and skipping may occur (p. 3, l. 12-13), and that when an acrylic resin content exceeds 5% by weight, feeling of writing may worsen and skipping may occur (p. 3, l. 13-15), which is the claimed amount of the acrylic resin in claim 2, which is rendered obvious by Ito in view of Fukuo, as explained in the rejection of claims 1-2 in this Office action. Furthermore, the specification of the instant application recites that polyethylene glycol or polypropylene glycol may be used in the amount of between 10% and 40% by weight (p. 3, l. 3-4). As explained in the rejection of claims 1-2 and 4 in this Office action, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the content of Ito’s polyethylene glycol that has an average molecular weight of 200 to 1000 to be from 10.0 to 20.0% by weight based on the total amount of Ito’s link composition. Also, the specification of the instant application recites that when an acrylic resin content is less than 1% by weight, blobbing and skipping may occur (p. 3, l. 12-13), and that when an acrylic resin content exceeds 5% by weight, feeling of writing may worsen and skipping may occur (p. 3, l. 13-15).  As explained in the rejection of claims 1-2 and 4 in this Office action, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fukuo’s thickening agent that is polyacrylic acid organic amine salt to modify Ito’s aqueous ink, and to optimize the amount of Fukuo’s thickening agent in Ito’s aqueous ink to be from 1 to 5% by weight based on the total amount of Ito’s ink composition. Therefore, Ito in view of Fukuo renders obvious “to provide a thickening effect” as claimed in claims 1 and 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767